 



EXHIBIT 10.28

 

GENERAL RELEASE, SEVERANCE AND SETTLEMENT AGREEMENT

     This GENERAL RELEASE, SEVERANCE AND SETTLEMENT AGREEMENT (hereinafter
referred to as the “Agreement”) is made and entered into by and between MICHAEL
P. LAWLOR hereinafter referred to as “Employee”) and U S LIQUIDS, INC., a
Delaware corporation and its subsidiaries and affiliated companies (hereinafter
referred to as the “Company”), effective this 28th day of August, 2002 (the
“Effective Date”).

     WHEREAS, Employee was employed by Company as its Chairman of the Board and
Chief Executive Officer pursuant to that certain Employment Agreement between
Employee and Company dated July 2, 1997 (the “Employment Agreement”);

     WHEREAS, the parties have agreed to terminate Employee’s employment with
Company as of August 28, 2002 (“Separation Date”) and Employee and the Company
desire to settle fully and finally any and all claims of Employee arising out of
Employee’s employment with Company and his termination therefrom.

     NOW, THEREFORE, in consideration of the mutual covenants and promises
herein contained and other good and valuable consideration, the receipt and
adequacy of which is hereby specifically acknowledged, it is hereby agreed by
and between the parties as follows:

     1.     Upon the signing of this Agreement, the Company shall:



       (a) Pay to Employee the gross amount of NINE HUNDRED SEVENTY-FIVE
THOUSAND DOLLARS AND NO CENTS ($975,000.00), less all applicable withholdings
and deductions required by law. Said amount shall be paid by the Company in
seventy-two (72) equal installments in the form of checks, each in the gross
amount of TWELVE THOUSAND FIVE HUNDRED DOLLARS AND NO CENTS ($12,500.00), less
all applicable withholdings or deductions required by law, commencing on the
first regular payroll date of Company following the Separation Date and
continuing on each of Company’s regular payroll dates until fully paid. Said
checks shall be mailed to Employee at his address last known to Company;    
     (b) Continue until August 31, 2005 (the “Benefit Continuation Date”)
Employee’s medical insurance and life insurance as existing and previously
provided by Company to Employee on the day immediately prior to the Effective
Date and subject to the same contributions as though Employee were still an
employee. In addition, Employee shall continue to be eligible to participate in
Company’s 401k plan through the Benefit Continuation Date. After the Benefit
Continuation Date, Employee may continue medical insurance benefits at his sole
cost under COBRA terms and conditions. As of the Separation Date, Employee shall
not be eligible for any other employee benefits from Company, including
participation in Company’s employee stock purchase plan or stock option plan;



--------------------------------------------------------------------------------



 





       (c) Reimburse Employee for the reasonable and necessary expenses
associated with (i) relocating his office and personal furnishings and
automobile from Houston, Texas to Annapolis, Maryland, (ii) continuation of the
rent on his Houston apartment until September 30, 2002, (iii) travel between
Houston and Annapolis through September 30, 2002 and (iv) travel, lodging and
entertainment expenses after the Separation Date for any travel done at the
request of the Company on Company business; and



       (d) Continue its indemnification obligation to Employee to the extent
permitted by, and in the manner provided under, Article VIII of the Company’s
Second Amended and Restated Certificate of Incorporation and the General
Corporation Law of the State of Delaware.

     2.     Employee agrees that the foregoing obligations and the other
obligations of Company under this Agreement shall constitute an accord and
satisfaction and a full and complete settlement of all claims. Employee further
agrees that the monies provided to him under this Agreement shall constitute the
entire amount of monetary consideration due to him under this full and final
settlement of any and all claims arising out of his employment with Company and
the termination thereof and that he will not seek any further compensation for
any other claimed damage, costs or attorneys’ fees in connection with the
matters encompassed in this Agreement unless in connection with Company’s breach
of this Agreement.

     3.     Employee acknowledges and agrees that Company has made no
representations to him regarding the tax consequences of any amounts received by
him pursuant to this Agreement. Employee agrees to pay federal or state taxes
that are required by law to be paid with respect to this Agreement.

     4.     Employee represents and warrants that he has not filed any
complaint, claims or actions against Company, its officers, agents, directors,
supervisors, employees or representatives with any state, federal or local
agency or court.

     5.     In exchange for the consideration provided in this Agreement,
Employee, on behalf of himself and his heirs, executors, administrators, and
assigns, without limitation, hereby irrevocably and unconditionally releases and
forever discharges Company and its affiliates, officers, agents, directors,
supervisors, employees, representatives, successors and assigns, and all persons
acting by, through, under, or in concert with any of them from any and all
charges, complaints, claims, causes of action, suits, debts, sums of money,
controversies, agreements, promises, damages and liabilities of any kind or
nature whatsoever, both at law and equity, known or unknown, suspected or
unsuspected (hereinafter referred to as “claim” or “claims”), arising from
conduct occurring on or before the date of this Agreement, including, without
limitation, any claims incidental to or arising out of Employee’s employment
with Company and the termination thereof, including any claims relating to
injuries or damages arising out of exposure to hazardous materials, worker’s
compensation or disability claims, retaliatory discharge, discharge in violation
of public policy, intentional infliction of emotional distress, negligent
infliction of emotional distress, defamation, harassment, sexual harassment,
invasion of privacy, any action in tort or contract, any violation of any
federal, state, or local law or regulation, including, but not limited to, any
violation of Title VII of the Civil Rights Act of

2



--------------------------------------------------------------------------------



 



1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42
U.S.C. § 1981, the Equal Pay Act, 29 U.S.C. § 206, the Employee Retirement
Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., the Fair Labor Standards Act, as
amended, 29 U.S.C. § 201 et seq., the Age Discrimination in Employment Act of
1967, as amended (“ADEA”), 29 U.S.C. § 621 et seq., the Family and Medical Leave
Act, 29 U.S.C. § 2601 et seq., the Fair Credit Reporting Act, 15 U.S.C. § 1681,
et seq., or any other federal or state employment or civil rights act, and any
and all claims for severance pay or benefits under any compensation or employee
benefit plan, program, policy, contract or other arrangement of the Company or
the Company Affiliates, but excluding any benefits which Employee is entitled to
receive under any Company plan that is a qualified plan under IRC § 401(a) or is
a group health plan subject to COBRA, to the extent Employee properly elects and
pays for such COBRA continuation coverage as provided in paragraph 1(b), above.
Employee understands and acknowledges that execution of this Agreement by
Employee operates as a complete bar and defense against all claims that may be
made by him against Company.

     6.     Notwithstanding anything contained herein to the contrary, the
parties understand the word “claim” or “claims” to include without limitation
all actions, claims and grievances, whether actual or potential, known or
unknown, related, incidental to or arising out of Employee’s employment with
Company and the termination thereof, including any claims relating to injuries
or damages arising out of exposure to hazardous materials, worker’s compensation
or disability claims, claims relating to race, age, gender, religious or
national origin discrimination under Title VII of the Civil Rights Act of 1964,
as amended; the Age Discrimination in Employment Act of 1967, as amended; and
any other federal, state or local laws, arising out of or in any way related to
Employee’s employment with Company, or the termination thereof. All such claims,
including related attorneys’ fees and costs, are forever barred by this
Agreement and without regard to whether those claims are based on any alleged
breach of a duty arising in contract or tort, any alleged unlawful act, any
other claim or cause of action, and regardless of the forum in which it might be
brought.

     7.     In exchange for the consideration provided in this Agreement,
Employee will not file, commence, voluntarily aid in any way, prosecute or cause
to be filed, commenced or prosecuted against Company, any action or proceeding
arising from any claims released by this Agreement.

     8.     Company and Employee agree that they will keep the terms and
monetary settlement amount of this Agreement completely confidential, and shall
not disclose such to any other person directly or indirectly. As an exception to
the foregoing, Employee may disclose the terms and monetary settlement amount of
this Agreement to his attorney, tax advisor, accountant and immediate family
(defined as and limited to spouse and children) who shall be advised of its
confidentiality. Should any of the foregoing individuals disclose the terms
and/or monetary settlement amount of this Agreement to any other person, such
shall be considered an indirect disclosure in breach of this provision for which
Employee shall be liable. As an additional exception to the foregoing, Company
may disclose the terms and monetary settlement amount of this Agreement to its
attorneys, tax advisors, accountants, auditors officers, directors and employees
as well as other third parties with a need for such information and who shall be

3



--------------------------------------------------------------------------------



 



advised of its confidentiality. Notwithstanding the foregoing, Employee and the
Company may make such disclosures of the terms and monetary settlement amount of
this Agreement as are required by law or as necessary for legitimate enforcement
or compliance purposes. In the event that either party is required by law or
regulation, including, without limitation, the United States securities laws and
the regulations of the Securities Exchange Commission or the American Stock
Exchange, to make all or any portion of the terms or monetary settlement amount
of this Agreement public record, that party shall be free to disclose such
portion without breach of this paragraph 8 and without liability to the other
party.

     9.     Company and Employee agree that the failure to comply with the terms
of paragraph 8, above, shall amount to a material breach of this Agreement,
which will subject the breaching party to liability for all damages, including
but not limited to, actual, consequential and liquidated damages, the other
party might incur. In the event of such a breach, the non-breaching party will
be entitled to all legal and equitable remedies available, including, but not
limited to, injunctive relief.

     10.     Other than as expressly stated herein, Employee hereby relinquishes
any further employment rights he might have with Company.

     11.     Notwithstanding anything contained in this Agreement to the
contrary, the Company and Employee agree that the provisions of paragraphs 9, 10
and 11 of the Employment Agreement shall survive the termination of the
Employment Agreement in accordance with the terms of. In addition, Employee
represents that he has complied, or will comply as soon as possible, with his
obligations to deliver all Company documents, data, proprietary information and
property in his possession to Company.

     12.     In exchange for the consideration provided in this Agreement,
Employee and his immediate family (defined as and limited to spouse and
children) shall not make negative or disparaging comments about Company or their
respective officers or employees, to any current or prospective employees,
suppliers, customers or investors of Company. Should this provision be violated,
in addition to any other remedies available to Company, the Company will be
relieved of all obligations and/or continuing obligations to Employee created by
paragraph 1 of this Agreement. Company and its officers, directors and agents
shall not make negative or disparaging comments about Employee to any current or
prospective employer of Employee. Company will respond to requests for
information about Employee’s employment and termination, with his dates of
service and positions held.

     13.     This Agreement and compliance with this Agreement shall not be
construed as an admission by any party of any liability whatsoever, or as
admission by any party of any violation of the rights of any person, violation
of any order, law, statute, duty or contract whatsoever. Company specifically
disclaims any liability to Employee for any alleged violation of his rights, or
for any alleged violation of any order, law, statute, duty or contract
whatsoever on the part of Company or its employees or agents.

     14.     The parties hereto represent and acknowledge that in executing this
Agreement they do not rely and have not relied upon any representation or
statement made by any of the

4



--------------------------------------------------------------------------------



 



parties or by any of the parties’ agents, attorneys or representatives with
regard to the subject matter or effect of this Agreement or otherwise, other
than those specifically stated in this written Agreement.

     15.     This Agreement shall be binding upon the parties hereto and upon
their heirs, administrators, representatives, executors, successors, and
assigns, and shall inure to the benefit of said parties and each of them and to
their heirs, administrators, representatives, executors, successors, and
assigns. Employee expressly warrants that he has not transferred to any person
or entity any rights or causes of action, or claims released by this Agreement.

     16.     Employee understands that he has the right to consult an attorney
of his choice and has consulted with an attorney or has knowingly and
voluntarily decided not to do so.

     17.     Employee understands that he has twenty-one (21) days within which
to consider this Agreement and that this Agreement is revocable by him for a
period of seven (7) days following the execution of this Agreement, and if not
so revoked, will become effective and enforceable. For the revocation to be
effective, written notice of revocation must be delivered to Gary J. Van Rooyan,
General Counsel, 411 N. Sam Houston Parkway, E., Suite 400, Houston, Texas
77060, no later than the close of business on the seventh day after Employee has
signed this Agreement. The consideration cited in Paragraph 1 above shall not be
required to be delivered to Employee until the expiration of the seven (7) day
revocation period.

     18.     Employee expressly represents and warrants that he has completely
read this Agreement prior to executing it, has had an opportunity to review it
with his counsel, has been offered twenty-one (21) days within which to consider
this Agreement and to understand its terms, contents, conditions and effects and
has entered into this Agreement knowingly and voluntarily.

     19.     Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal, invalid, or unenforceable,
the legality, validity and enforceability of the remaining parts, terms or
provisions shall not be affected thereby and said illegal, unenforceable, or
invalid term, part or provision shall be deemed not to be a part of this
Agreement.

     20.     This Agreement sets forth the entire agreement between the parties
hereto and fully supersedes any and all prior agreements and understandings,
written or oral, between the parties hereto pertaining to the full and final
settlement of all claims of Employee arising out of his employment with Company
and termination therefrom. This Agreement may only be amended or modified by a
writing signed by the parties hereto. Any waiver of any provision of this
Agreement shall not constitute a waiver of any other provision of this Agreement
unless expressly so indicated otherwise.

     21. This Agreement shall in all respects be interpreted, enforced and
governed by and under the laws of the State of Delaware.

5



--------------------------------------------------------------------------------



 



     22.     This Agreement may be executed in one or more counterparts, each of
which shall constitute an original, and all of which shall constitute one
instrument.

     IN WITNESS WHEREOF, the parties have affixed their signatures hereto on the
date first above written.



  MICHAEL P. LAWLOR
 
 


--------------------------------------------------------------------------------



  U S LIQUIDS, INC.



  By:


--------------------------------------------------------------------------------



  Its: Chief Executive Officer

6